Citation Nr: 0111001	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently assigned a 20 percent 
evaluation.

2.  Entitlement to an increased (compensable) rating for skin 
disease, classified as atopic dermatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from October 1977 to 
February 1981.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Montgomery, Alabama, Regional Office 
(RO), which, in part, confirmed respective 20 percent and 
noncompensable evaluations for varicose veins of the left 
lower extremity and a skin disease, classified as atopic 
dermatitis.  That rating decision also denied service 
connection for a foot condition, on the basis that the claim 
was not well grounded.

Although appellant expressed timely disagreement with that 
January 2000 rating decision's denial of service connection 
for a foot condition, after a Statement of the Case on said 
issue was provided him, he did not subsequently file a 
Substantive Appeal on said issue.  See a May 2000 VA Form 9, 
wherein appellant specifically noted that he had read the 
Statement of the Case and that he was only appealing the left 
lower extremity varicose veins and dermatitis increased 
rating issues; and his substantive arguments therein were 
limited to said increased rating issues.  According to 
38 C.F.R. § 20.200 (2000), "[a]n appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal."  Consequently, since he limited his 
Substantive Appeal to said increased rating issues, the Board 
does not presently have jurisdiction over the foot condition 
service connection issue.  

Parenthetically, although in June 2000 and January 2001 
written statements from appellant's representative, that 
service connection issue was listed as an appellate issue, 
none of these statements set out "specific arguments 
relating to errors of fact or law" on that issue as to 
constitute a "Substantive Appeal", as that term is defined 
by regulation.  38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§§ 20.200, 20.202 (2000).  Consequently, the Board construes 
the appellate issues as those delineated on the title page of 
this decision, and will proceed accordingly.  



FINDINGS OF FACT

1.  The appellant's service-connected left lower extremity 
disability is manifested primarily by a cluster of tender, 
firm, varicose veins involving that leg with evidence of 
stasis pigmentation/dermatitis.  He reportedly experiences 
lower extremity edema at the end of the day, the clinical 
evidence does not reveal any persistent edema or ulceration.  

2.  The appellant's service-connected skin disease is 
manifested primarily by several, hypopigmented, thick, 
crusting, keratotic plaques with follicular plugging, each 
measuring approximately a few inches, on both lower 
extremities.  

3.  The extent of skin disease involvement on both lower 
extremities may be characterized as affecting a rather 
extensive area, there is, however, no objective evidence of 
constant exudation/itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation/crusting, or 
systemic/nervous manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for appellant's left lower extremity varicose veins have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, Code 7120 (2000).

2.  The criteria for a 10 percent evaluation, but no more, 
for appellant's service-connected skin disease have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Codes 7899-7817, 
7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant medical 
records and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on 
the claim.  After reviewing the record, the Board is 
satisfied that all relevant facts with respect to said 
disabilities rating claims have been properly developed.  No 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his service-connected disabilities on appeal over the years 
are documented in the medical evidence.  

Additionally, VA peripheral vascular and dermatologic 
examinations were conducted in August 1999 and additional 
private medical records were obtained.  Said examinations 
are, in totality, sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disabilities at issue, and provide a clear picture 
of all relevant symptoms and findings.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of said 
disabilities in issue than that shown in said VA 
examinations.  Thus, the Board concludes that the duty to 
assist the appellant as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  



I.  A Rating in Excess of 20 Percent for Left Lower Extremity 
Varicose Veins

Appellant contends, in essence, that his service-connected 
varicose veins of the left lower extremity are of such 
severity as to warrant a higher evaluation.  It is contended 
that this disability is manifested by severe pain, 
discomfort, edema, and eczema and that he has to wear 
supportive stockings.  

As an initial matter, it should be pointed out that 
appellant's claim for an increased rating for left lower 
extremity varicose veins was received subsequent to the 
January 12, 1998 effective date of the VA's amendment of its 
regulations for rating cardiovascular system disabilities, 
including varicose veins.  See 62 Fed. Reg. 65,207-224 (Dec. 
11, 1997) (codified at 38 C.F.R. § 4.104 (1998-2000)).  Under 
the revised criteria of Diagnostic Code 7120, a 20 percent 
rating may be assigned for varicose veins with persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires 
massive, board-like edema with constant pain at rest.  NOTE:  
These evaluations are for involvement of a single extremity. 

Appellant's service medical records indicate that 
varicosities involving superficial veins of the distal left 
leg were noted in the 1970's and early 1980's.  VA clinical 
records reveal that in the late 1980's, he reportedly was a 
mail carrier.  He wore support stockings and complained of 
varicose veins with mild phlebitis.  Clinically, there were 
left lower extremity varicose veins with a small, firm area, 
noted as consistent with a clot.  On January 1990 VA 
examination, it was reported that as a mail carrier, he 
walked several miles a day; and that, by the end of the day, 
would experience left lower extremity swelling.  Clinically, 
left lower extremity varicose veins were described as marked 
and extending from the knee to the ankle.  However, no stasis 
changes, edema, or ulcerations were noted.   

On February 1994 VA examination, appellant's complaints 
included constant left leg pain aggravated by standing or 
walking; and occasional lower extremity swelling.  
Clinically, large, left lower extremity tortuous varicose 
veins were described as extending from just below the knee to 
the ankle.  However, no edema or ulcerations were noted.  
Diagnoses included severe left lower extremity saphenous vein 
varicosities with mild stasis dermatitis.  

Private clinical records dated from 1985 to 1999 noted that 
appellant had left lower extremity vein varicosities.  
However, no edema or ulcerations were noted.  

On August 1999 VA peripheral vascular and feet examinations, 
appellant's complaints included lower extremity tingling and 
throbbing discomfort.  He reportedly was a mail carrier and 
stated that standing most of the day caused significant 
discomfort.  He wore supportive stockings.  No medications or 
history of surgery for said disability were noted.  
Clinically, there were tender, firm, palpable varicose veins 
in a cluster (approximately 4-cm in transverse and vertical 
diameter), located 12 cm along the left lower extremity 
medially and posteriorly, with evidence of stasis 
pigmentation/dermatitis.  However, there was no edema 
objectively shown.  

Based on the overall clinical evidence of record, it is the 
Board's opinion that although as a mail carrier, appellant 
reportedly experiences lower extremity edema at the end of 
the day after standing for a lengthy period, and tender left 
lower extremity varicose veins with stasis pigmentation or 
eczema have been clinically shown, nevertheless the clinical 
evidence does not confirm any persistent edema or ulceration 
as to warrant a higher evaluation under amended Diagnostic 
Code 7120.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relates to functional loss.  Significantly, however, 
the recent VA clinical evidence reveals that appellant 
ambulates without any significant gait impairment.  The 
clinical evidence does not show that appellant's service-
connected left lower extremity varicose veins present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of an evaluation in excess of 20 percent 
for left lower extremity varicose veins, the benefit-of-the-
doubt doctrine is inapplicable, for the foregoing reasons.  


II.  A Compensable Rating for the Service-Connected Skin 
Disease

Appellant contends, in essence, that his service-connected 
skin disease is of such severity as to warrant a compensable 
evaluation.  It is contended that this disability is 
manifested by pain, discomfort, and constant itching.  

The Board has considered the appropriateness of rating 
appellant's service-connected skin disease under all 
potentially applicable diagnostic codes.  Atopic dermatitis 
is an unlisted condition that may be rated by analogy to 
closely related conditions in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  It appears that 
the RO has rated appellant's atopic dermatitis as dermatitis 
exfoliativa under Code 7899-7817.  Under Code 7817, 
dermatitis is rated as analogous to eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under Diagnostic Code 7806, a 
noncompensable rating may be assigned for eczema with slight, 
if any, exfoliation, exudation or itching if involving a 
nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching if involving an 
exposed surface or extensive area.  A 30 percent rating 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or is exceptionally repugnant.  38 
C.F.R. § 4.118, Code 7899-7817, 7806.

Appellant's service medical records indicate that on occasion 
during 1979, he was treated for a scaly rash on various parts 
of the body, including the chest, arms, and legs.  On January 
1990 VA examination, mild atopic dermatitis was diagnosed.  A 
November 1991 VA outpatient treatment record indicates that 
the skin was unremarkable, although he reported having a body 
rash one or two times a year.

On February 1994 VA dermatologic examination, appellant had 
multiple keratotic follicular papules on the lateral chest 
and proximal arms, a hyperpigmented xerotic patch on the left 
lower leg, and scale at the scalp hairline.  Seborrheic 
dermatitis, probable keratosis pilaris versus folliculitis, 
and mild stasis dermatitis on the left lower leg were 
diagnosed.  

Private clinical records dated from 1985 to 1999 indicated 
that appellant's skin disease had been treated with medicated 
cream in September, October, and December 1996 and March 
1997.  In January 1998, he complained of a rash on the leg, 
trunk, and elbows.  Clinically, there was a macular rash on 
the arms, trunk, and legs.  In January 1999, examination of 
the skin revealed psoriatic lesions primarily on the right 
leg.  

On August 1999 VA dermatologic examination, appellant 
complained of skin lesions on the legs that occasionally 
flare.  He did not indicate any other bodily area was 
currently affected by his skin disease.  He reportedly used a 
medicated cream daily.  He stated that the lesions on the 
legs were quite pruritic and that he tries to avoid 
scratching.  Clinically, there were several, hypopigmented, 
thick, crusting, keratotic plaques with follicular plugging, 
each measuring approximately a few inches, on both lower 
extremities.  According to common usage and as defined in 
dictionaries, the term "extensive" means "large in extent, 
range, or amount."  With resolution of reasonable doubt in 
appellant's favor, it is the Board's opinion that the extent 
of skin disease involvement on both lower extremities, as 
clinically described on that examination, may reasonably be 
characterized as affecting a rather extensive area.  
Consequently, the criteria for a compensable 10 percent 
evaluation under Code 7899-7806 has more nearly been 
approximated.  However, an evaluation in excess of 10 percent 
would not be warranted, since there is no objective evidence 
of constant exudation/itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation/crusting, or 
systemic/nervous manifestations.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relates to functional loss.  Significantly, the 10 
percent evaluation herein awarded by the Board more than 
adequately compensates appellant for any functional 
impairment from his skin disease, particularly since there is 
no objective evidence of constant exudation/itching, 
extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation/crusting, or systemic/nervous 
manifestations.  The clinical evidence does not show that 
appellant's service-connected skin disease presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating for varicose veins of the left lower 
extremity is denied.  To this extent, the appeal is 
disallowed.  

An increased rating of 10 percent, but no more, for skin 
disease, classified as atopic dermatitis, is granted, subject 
to the applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

